UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1340


ANITA A. THOMPSON,

                  Plaintiff - Appellant,

             v.

JO ANNE B. BARNHART,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (7:06-cv-00117-BO)


Submitted:    April 20, 2009                  Decided:   May 12, 2009


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William   Lee  Davis,   III,  Lumberton,  North  Carolina,   for
Appellant. George E. B. Holding, United States Attorney, Jay C.
Hinsley, Special Assistant United States Attorney, Anne M.
Hayes,   Assistant  United   States  Attorney,  Raleigh,   North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Anita A. Thompson appeals the district court’s order

entering       judgment        for   the     Commissioner        in    this     action

challenging the denial of disability insurance benefits.                             We

have     reviewed       the     record     and     find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Thompson      v.    Barnhart,        No.   7:06-cv-00117-BO      (E.D.N.C.

Feb. 20, 2008).           We dispense with oral argument because the

facts    and    legal    contentions       are     adequately    presented     in   the

materials      before     the    court     and    argument     would   not    aid   the

decisional process.

                                                                              AFFIRMED




                                            2